Case 1:20-bk-10390            Doc 46      Filed 02/12/20 Entered 02/12/20 15:55:24                       Desc Main
                                          Document     Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

                                                              )
In re:                                                        )    Chapter 11
                                                              )
MURRAY METALLURGICAL COAL                                     )    Case No. 20-10390 (JEH)
HOLDINGS, LLC, et al.,1
                                                              )
                                                              )    Judge John E. Hoffman, Jr.
                                                              )
                           Debtors.                           )    (Jointly Administered)
                                                              )

         NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS



         PLEASE TAKE NOTICE that Dinsmore & Shohl LLP, as counsel to MURRAY

ENERGY HOLDINGS CO. and other related entities, a party in interest in the above-captioned

case, hereby enters its appearance in the above-captioned case and requests, pursuant to Rules

2002, 9007, and 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

that any and all notices, papers and pleadings filed or served in the above-captioned case be

given to and served upon the undersigned at the address set forth below:


                                    Kim Martin Lewis, Esq.
                                    Dinsmore & Shohl LLP
                                    255 East Fifth Street, Suite 1900
                                    Cincinnati, Ohio 45202
                                    Email: kim.lewis@dinsmore.com
                                    Telephone: (513) 977-8200

         PLEASE TAKE FURTHER NOTICE that this request for notice nor any subsequent

appearance, pleading, proof of claim, or other writing or conduct shall constitute a waiver of any:

1
 The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
(4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
St. Clairsville, OH 43950.
Case 1:20-bk-10390         Doc 46   Filed 02/12/20 Entered 02/12/20 15:55:24            Desc Main
                                    Document     Page 2 of 2



(a) rights to have any and all final orders in any and all non-core matters entered only after de

novo review by a United States District Court; (b) rights to trial by jury in any proceeding as to

any and all matters so triable; (c) rights to have the reference in this matter withdrawn by the

United States District Court in any matter or proceeding subject to mandatory or discretionary

withdrawal; and (d) other right, claims, defenses, setoffs, or other matters. All such rights hereby

are reserved and preserved by Murray Energy Holdings Co., without exemption and with no

purpose of confessing or conceding jurisdiction in any way by this filing or by any other

participant in the case.

                                              Respectfully submitted,



                                              /s/ Kim Martin Lewis
                                              Kim Martin Lewis, OH #0043533
                                              DINSMORE & SHOHL LLP
                                              255 East Fifth Street, Suite 1900
                                              Cincinnati, Ohio 45202
                                              Phone: (513) 977-8200
                                              kim.lewis@dinsmore.com
                                              Counsel for Murray Energy Holdings
                                              Co. and related entities




                                      Certificate of Service

        I hereby certify that on February 12, 2020, a true and correct copy of the foregoing Notice
of Appearance and Request for Service of Papers was served on all parties receiving electronic
notification via the Court’s CM/ECF system in this bankruptcy case.

                                              /s/ Kim Martin Lewis
                                              Kim Martin Lewis
